ORDER
PER CURIAM.
The Court having considered and granted the petition for a writ of certiorari in the above entitled case, it is this 11th day of September, 1989
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals of Maryland be, and it is hereby, vacated and the case remanded to that *274court with instructions to vacate the judgment of the Circuit Court for Montgomery County and to remand the case to the Circuit Court for Montgomery County for a new trial, see Hersch and Cleary v. State, 317 Md. 200, 562 A.2d 1254 (1989). Costs in this Court and in the Court of Special Appeals to be paid by Montgomery County, Maryland.